NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 6/7/2022. Currently, claims 1-4, 6-14 and 16-20 are pending. Claims 5 and 15 have been cancelled. No claims have been withdrawn. No new claims have been added.

Terminal Disclaimer
The Terminal Disclaimer filed on 6/7/2022 has been approved. See Terminal Disclaimer review decision filed on 6/8/2022.

Claims 1-4, 6-14 and 16-20 are allowed.
Claims 5 and 15 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 6/7/2022, in light of the claim amendments filed on the same date are persuasive. In particular, applicant’s arguments are persuasive that the prior art of record, specifically Newman (US 3965638) and JP 08-177328 A (‘JP ‘328’) do not teach, inter alia the first and second skins providing outer, exterior surfaces of the door extending beyond the glazing unit, and first and second male and female structures forming at least two alternating interlocking structures as claimed in claims 1, 13 and 17. Newman’s element 22 cannot be considered an outer, exterior structure due to the presence of outermost layer 50. The outermost layer 50 cannot be considered a first or second skin as claimed because the outermost layer 50 lacks a female interlocking structure and does not connect to another outer, exterior skin. JP ‘328 does not cure the deficiencies in Newman. It would have been beyond the level of ordinary skill in the art to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635